u

Case 2:20-cv-12780-CCC-ESK Document 18 Filed 02/23/21 Page 1 of 1 PagelD: 69

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

x

 

RICARDO RAMIRO, individually and on behalf of all others 20°C V-1278 (CCC)(ESK)

similarly situated,

Notice of Voluntary Dismissal
Plaintiff. as to Defendants Sung Kim and
, James Kim ONLY Without

-against- Prejudice

KIM CHEE PRIDE, INCORPORATED and SUNG KIM and
JAMES KIM, as individuals,

Defendants.
x

 

IT IS HEREBY NOTICED that the action (and all claims and causes of action that were or could
have been asserted in it) be withdrawn, discontinued and dismissed, as against Defendants Sung
Kim and James Kim only, without prejudice and without costs or attorneys’ fees, in accordance

with Rule 41 of the Federal Rules of Civil Procedure.

   
  

Dated: February 2
Gardens, New Y¢rk

ht Ap
Roman Avshakuniov, Esq.
Helen F. Dalton & Associates, P.C.
Aittorneys for Plaintiff s
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
718-263-9591

SO ORDERED

 

Hon.

 

This _ day of

, 2021
